




REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
LEX-GEN WOODLANDS, L.P.
AND
GRIFFIN PARTNERS, INC.
CONCERNING PROPERTY COMMONLY
KNOWN AS 8800 TECHNOLOGY FOREST PLACE
IN THE WOODLANDS, TEXAS






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
PAGE
ARTICLE 1 Definitions
1
Section 1.1
Definitions
1
ARTICLE 2 Agreement; Purchase Price
6
Section 2.1
Agreement to Sell and Purchase
6
Section 2.2
Purchase Price
6
Section 2.3
Leaseback to Seller
6
ARTICLE 3 Deposit
7
Section 3.1
Deposit
7
ARTICLE 4 Survey and Title Commitment
7
Section 4.1
Title and Survey
7
ARTICLE 5 Inspection, Audit and Financing
9
Section 5.1
Study Period
9
Section 5.2
Right to Terminate
10
Section 5.3
Confidentiality
10
Section 5.4
Reporting
11
Section 5.5
Assumption of Contracts
12
Section 5.6
Property Information
12
ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation
12
Section 6.1
Conditions Precedent Favoring Purchaser
12
Section 6.2
Conditions Precedent Favoring Seller
13
Section 6.3
Risk of Loss
13
Section 6.4
Condemnation
13
ARTICLE 7 Representations, Warranties and Covenants
14
Section 7.1
Purchaser’s Representations, Warranties and Covenants
14
Section 7.2
Seller’s Representations
17
Section 7.3
Seller’s Knowledge
19
Section 7.4
Notice of Breach.
19
ARTICLE 8 Closing
20
Section 8.1
Closing Date
20
Section 8.2
Seller’s Deliveries
20
Section 8.3
Purchaser’s Deliveries
21
Section 8.4
Costs and Prorations
21
Section 8.5
Possession
23
ARTICLE 9 Real Estate Commission
23
Section 9.1
Commissions
23


i

--------------------------------------------------------------------------------




ARTICLE 10 Termination and Default
23
Section 10.1
Termination without Default
23
Section 10.2
Purchaser’s Default
24
Section 10.3
Seller’s Default
24
Section 10.4
Breach of Representations
25
ARTICLE 11 Miscellaneous
25
Section 11.1
Entire Agreement
25
Section 11.2
Binding On Successors and Assigns
25
Section 11.3
Assignment by Purchaser
25
Section 11.4
Waiver
26
Section 11.5
Governing Law
26
Section 11.6
Counterparts
26
Section 11.7
Notices
26
Section 11.8
Attorneys’ Fees
27
Section 11.9
IRS Real Estate Sales Reporting
27
Section 11.10
Time Periods
27
Section 11.11
Modification of Agreement
28
Section 11.12
Further Instruments
28
Section 11.13
Descriptive Headings; Word Meaning
28
Section 11.14
Time of the Essence
28
Section 11.15
Section 1031 Exchange
28
Section 11.16
Construction of Agreement
29
Section 11.17
Limitations on Liability
29
Section 11.18
Severability
29
Section 11.19
No Recording
29
Section 11.20
No Implied Agreement
30
Section 11.21
Electronically Transmitted Signatures
30
Section 11.22
Press Releases
30



Exhibits
Exhibit A    -    Description of the Land
Exhibit B    -    Property Information
Exhibit C    -    Form of Deed
Exhibit D    -    Form of Bill of Sale and General Assignment
Exhibit E    -    Form of Assignment and Assumption Agreement
Exhibit F    -    General Lease Terms
Exhibit G    -    Representation Certificate



ii

--------------------------------------------------------------------------------




REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered and
into as of the Effective Date (defined below) by and between LEX-GEN WOODLANDS,
L.P., a Delaware limited partnership (“Seller”) and GRIFFIN PARTNERS, INC., a
Texas corporation (“Purchaser”).
In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions
Section 1.1    Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:
“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.1(i).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit E.
“Bill of Sale” shall mean a bill of sale and general assignment substantially in
the form attached hereto as Exhibit D.
“Building One” shall mean that certain single story building located on the Real
Property consisting of approximately 36,750 square feet.
“Building Two” shall mean that certain single story building located on the Real
Property consisting of approximately 29,600 square feet.
“Building Four” shall mean that certain three-story building located on the Real
Property consisting of approximately 128,400 square feet.
“Building Five” shall mean that certain two-story building located on the Real
Property consisting of approximately 60,000 square feet.
“Building Six” shall mean that certain one-story building located on the Real
Property consisting of approximately 6,200 square feet.
“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Houston, Texas or the city
in which the Real Property is located are obligated or authorized by law or
executive action to be closed to the transaction of normal banking business, or
(iii) a day on which governmental functions in the Houston, Texas or the city in
which the Real Property is located are interrupted because of extraordinary
events such as hurricanes, power outages or acts of terrorism.
“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
“Closing Date” shall have the meaning set forth in Section 8.1.
“Closing Statement” shall have the meaning set forth in Section 8.4(f).



--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.
“Confidential Information” means all documents, studies, reports, test results,
brochures, offering materials, photographs, surveys, title reports and
commitments, legal documents, financial information, computer output and other
materials and information relating to Property and all analyses, compilations,
forecasts, projections and other documents prepared based upon such materials
and information, any and all proposals made in connection with a potential sale
of the Property (including any proposals involving a price for the Property),
whether the same are in electronic, pictorial, written or other form.
“Continuing Contract Notice” shall have the meaning set forth in Section 5.5.
“Contracts” shall mean all service, maintenance, operating, management and
leasing contracts affecting the Land or Improvements.
“Deed” shall mean a special warranty deed substantially in the form attached
hereto as Exhibit C.
“Deemed to know” (or words of similar import) shall have the following meaning:
(a) Purchaser shall be “deemed to know” of the existence of a fact or
circumstance to the extent that such fact or circumstance is expressly disclosed
by this Agreement, the Property Information, the Documents, or expressly
disclosed in any studies, tests, reports, or analyses prepared by or for or
otherwise obtained by or on behalf of Purchaser in connection with the Property;
and (b) Purchaser shall be “deemed to know” that a representation or warranty of
Seller is untrue, inaccurate or incorrect to the extent that this Agreement, the
Property Information, the Documents, or any studies, tests, reports or analyses
prepared by or for or otherwise obtained by or on behalf of Purchaser in
connection with the Property contains information which is expressly
inconsistent with such representation or warranty.
“Deposit” shall have the meaning set forth in Section 3.1(a).
“Designated Seller Representative” shall mean Jim Tessmer, Vice President of
Finance and Accounting.
“Documents” shall mean all documents, studies and reports applicable to the
Property or any portion thereof and made available to Purchaser or its agents at
least three (3) days prior to the end of the Study Period, including the Title
Commitment, the Title Documents, the Survey and environmental, engineering and
soils reports.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Effective Date” means the date underneath the signature of Seller and Purchaser
on the signature page of this Agreement; provided, however, if such dates are
different, the latest of such dates shall be the Effective Date.
“Environmental Laws” shall include, without limitation, those laws commonly
known as the Clean Air Act, the Clean Water Act, and the Water Quality Act of
1987; the Federal Insecticide, Fungicide, and Rodenticide Act; the Marine
Protection, Research, and Sanctuaries Act; the National Environmental Policy
Act; the Noise Control Act; the Occupational Safety and Health Act; the Resource
Conservation and Recovery Act, as amended by the Hazardous and Solid Waste
Amendments of 1984; the Safe Drinking Water Act; the Comprehensive Environmental
Response, Compensation and Liability Act, as amended by the Superfund Amendments
and Reauthorization Act, and the Emergency Planning and Community Right-to-Know
Act; the Toxic Substance Control Act; and the Atomic Energy Act; as each of the
same may be amended, with

2

--------------------------------------------------------------------------------




implementing regulations and guidelines. Environmental Laws shall also include
all state, regional, county, municipal and other local laws, regulations and
ordinances that are equivalent or similar to the federal laws recited above or
purport to regulate Hazardous Materials
“Escrow Agent” shall mean the Title Company.
“Guaranty” shall mean that full and complete guaranty of Seller’s obligations
and liabilities that may arise pursuant to Section 10.4, the form of which will
be negotiated in good faith between Seller and Purchaser and finalized prior to
the expiration of the Study Period.
“Guarantor” shall mean Lexicon Pharmaceuticals, Inc.
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
(viii) mold, mildew, fungus or other potentially dangerous organisms; and (ix)
any additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under any laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders and decrees now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities or any other political subdivisions in which the Real
Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Real Property, the
Real Property or the use of the Real Property relating to pollution, the
protection or regulation of human health, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or waste
into the environment (including ambient air, surface water, ground water or land
or soil).
“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land, including, but not limited to Building One, Building
Two, Building Four, Building Five and Building Six.
“Intangible Property” shall mean all of Seller’s right, title and interest, if
any, in all intangible assets relating to the Land, Improvements or Personal
Property, including, but not limited to, all of Seller’s right, title and
interest, if any, in all (a) warranties and guaranties relating to the Land,
Improvements or Personal Property, (b) all licenses, permits and approvals
relating to the Land, Improvements or Personal Property, (c) all contract
rights, (d) all plans and specifications relating to the Land, Improvements or
Personal Property, and (e) all utility reservations or capacity related to the
Land or the Improvements in each case to the extent that Seller may legally
transfer the same.
“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any streets, alleys,
passages or other rights-of-way or appurtenances included in, adjacent to or
used in connection with such land and all right, title and interest (if any) of
Seller in all mineral rights appurtenant to such land.

3

--------------------------------------------------------------------------------




“Lease” shall mean that certain Lease Agreement to be negotiated between Tenant
and Purchaser prior to the expiration of the Study Period, and containing the
material terms set forth in Exhibit F attached hereto.
“Material Casualty” shall have the meaning set forth in Section 6.3.
“Material Taking” shall have the meaning set forth in Section 6.4.
“Owner’s Title Insurance Policy” shall have the meaning set forth in Section
4.1(a).
“Permitted Exceptions” shall mean: (a) applicable zoning, subdivision, building
and other land use laws and regulations; (b) all matters, whether or not of
record, that arise out of the actions of Purchaser or its agents,
representatives or contractors; (c) the lien of real estate taxes and
assessments not yet due and payable, subject to adjustment as provided herein;
(d) all matters that the Title Company is willing to insure over without
additional premium or indemnity from Purchaser and that, in the exercise of
Purchaser’s reasonable business judgment, do not have a material adverse impact
on the ownership, operation or value of the applicable Property; and (e) all
matters shown on or referenced in the Title Commitment (other than Seller
Mortgages) or the Survey, except for those matters as to which, in accordance
with Section 4.1: (i) Purchaser makes a written objection on or before the Title
Objection Date; and (ii) Seller cures.
“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
“Personal Property” shall mean all equipment, machinery, signs and other
tangible personal property, if any, owned by Seller and installed, located or
situated on and used in connection with the operation of the Improvements (as
opposed to the use and occupancy of the Improvements by Seller and/or Seller’s
affiliates), subject to depletions, replacements and additions in the ordinary
course of business, but for the avoidance of doubt, expressly excluding all (i)
materials relating to Seller’s marketing efforts for the sale of the Property,
including communications with other potential purchasers, (ii) projections and
other internal memoranda or materials, (iii) appraisals, budgets, Seller’s
strategic plans for the Property, internal analyses (including Seller’s analyses
with respect to its leasing of space in the Property), computer software, and
submissions relating to Seller’s obtaining of internal authorizations, (iv)
attorney and accountant work product, and all other materials subject to any
legal privilege in favor of Seller, and (v) furniture, trade fixtures,
cubicles/work stations, computers and scientific equipment located in or
situated on and used in connection with the business operations of Seller and/or
its affiliates at the Property (all of the items excluded under (i) through (v)
above being collectively, “Excluded Items”).
“Post Closing Claim Cap” shall mean Seven Hundred Thousand and No/100 Dollars
($700,000.00).
“Property” shall mean, collectively, the Real Property, the Personal Property,
and the Intangible Property.
“Property Information” shall have the meaning set forth in Section 5.6.
“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.
“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.

4

--------------------------------------------------------------------------------




“Purchaser’s Surviving Obligations” shall mean Purchaser’s obligations intended
expressly by their terms to survive Closing or the earlier the termination of
this Agreement, including, without limitation, those obligations under Sections
5.1, 5.3, 9.1, 11.8 and 11.18 of this Agreement
“Real Property” shall mean, collectively, the Land and the Improvements.
“Seller Broker” shall have the meaning set forth in Section 9.1.
“Seller Mortgage” shall mean any mortgage or deed of trust granted or assumed by
Seller and encumbering the Property or any portion thereof.
“Seller Parties” shall mean Seller and its shareholders, agents, officers,
directors, trustees, advisors, managers, members, employees and counsel.
“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in Section 7.2.
“Seller’s Title Election Period” shall have the meaning set forth in Section
4.1.
“Study Period” shall mean the period commencing on the Effective Date and ending
at 5:00 p.m., Houston, Texas time, on December 19, 2014.
“Tenant” shall mean Lexicon Pharmaceuticals, Inc.
“Title Company” shall mean Stewart Title Commercial, having an office address at
1980 Post Oak Blvd, Suite 800, Houston, TX 77056, Attention: Donna Moore.
“Title Documents” shall mean all documents referred to in the Title Commitment.
“Title Objection Date” shall mean December 4, 2014.
“Title Objection Notice” shall have the meaning set forth in Section 4.1.
“Utility Deposits” shall mean all deposits made by or on behalf of Seller with
the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.


ARTICLE 2
Agreement; Purchase Price
Section 2.1    Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.
Section 2.2    Purchase Price. The Purchase Price for the Property shall be
Twenty Four Million Five Hundred Thousand and No/100 Dollars ($24,500,000.00).
Subject to the adjustments and apportionments as hereinafter set forth, the
Purchase Price shall be paid on the Closing Date by wire transfer of immediately
available federal funds.
Section 2.3    Leaseback to Seller. At Closing, Purchaser shall lease a portion
of the Property to Tenant pursuant to the Lease. Seller and Purchaser shall use
their respective good faith efforts to mutually agree as to the form of the
Lease prior to the expiration of the Study Period, which form of Lease shall
incorporate into the Lease the terms included in Exhibit F attached hereto. Upon
Purchaser’s and Seller’s agreement as to the form of the Lease, Seller and
Purchaser shall amend this Agreement in writing, wherein

5

--------------------------------------------------------------------------------




the parties shall approve the form of the Lease and attach the approved form of
Lease to said amendment as an exhibit thereto. Should Purchaser and Seller fail
to reach agreement as to the form of the Lease prior to the expiration of the
Study Period, either Purchaser or Seller shall have the right to terminate this
Agreement by delivering written notice to the other, in which event the Deposit
(less the Independent Contract Consideration (as hereinafter defined)) shall be
returned to Purchaser, and except for Purchaser’s Surviving Obligations, Seller
and Purchaser shall have no further obligations or liabilities to each other
hereunder.
ARTICLE 3
Deposit
Section 3.1    Deposit.
(a)    No later than the third Business Day following the Effective Date,
Purchaser shall deposit Five Hundred Thousand and No/100 Dollars ($500,000.00)
(together with all interest and earnings thereon, the “Deposit”) with Escrow
Agent. The Deposit shall be held in a segregated “money market” account. The
Deposit shall be applied to the Purchase Price if the Closing occurs. In the
event that the Closing does not occur by the Closing Date, the Deposit shall be
disbursed as provided herein. If Purchaser fails to deliver the Deposit to
Escrow Agent within such three Business Days, this Agreement shall, at Seller’s
election, terminate.
(b)    Notwithstanding anything in this Agreement to the contrary, One Hundred
and No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Agent for
delivery by the Escrow Agent to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement. Purchaser authorizes the Escrow Agent to disburse the Independent
Contract Consideration to Seller upon receipt of same without any further
consent or approval from Purchaser. Purchaser acknowledges that the Independent
Contract Consideration will not be refundable to Purchaser under any
circumstances.
ARTICLE 4
Survey and Title Commitment
Section 4.1    Title and Survey.
(a)    Purchaser acknowledges it has received a current, effective commitment
for title insurance (the “Title Commitment”) issued by the Title Company,
wherein the Title Company committed to issue to Purchaser a standard Texas form
of owner’s title insurance policy (the “Owner’s Title Insurance Policy”) in the
amount of the Purchase Price, naming Purchaser as the proposed insured, and
copies of all documents referred to in the Title Commitment. Purchaser, at
Seller’s expense (except as set forth below), shall have the right to obtain a
current (dated on or after the Effective Date) on-the-ground survey of the
Property prepared in accordance with the Texas Surveyors Association Standards
and Specifications for a Category IA, Condition II survey (including field
notes) or a current ALTA land title survey of the Property (meeting the Minimum
Standard Survey Requirements applicable to improved property as adopted by ALTA
and ASCM) (as applicable, the “Survey”) made by a duly licensed surveyor
acceptable to Purchaser. The Survey shall be sufficient to allow the Title
Company to delete the standard printed survey exception from the Owner’s Title
Insurance Policy, except for “shortages in area.” The Survey, and any revisions
thereto, shall be promptly delivered to Seller upon Purchaser’s receipt of same.
Notwithstanding the foregoing, Seller’s obligation to pay for the Survey shall
be conditioned on Purchaser’s consummating the purchase of

6

--------------------------------------------------------------------------------




the Property. Such payment obligation shall be satisfied at Closing, and in no
event exceed an amount equal to $5,000.00.
(b)    Purchaser shall have until the Title Objection Date to give Seller a
written notice (the “Title Objection Notice”) that sets forth in reasonable
detail any objections that Purchaser has to title or survey matters affecting
the Property (the “Purchaser Title Objections”); provided, however, Purchaser
shall have no right to object to any of the matters set forth within subsections
(a) through (d) of the definition of Permitted Exceptions. Seller shall have
five (5) Business Days from its receipt of the Title Objection Notice (“Seller’s
Title Election Period”) to give Purchaser written notice as to whether Seller
elects to use reasonable efforts to cure the Purchaser Title Objections by the
Closing Date. If Seller fails to give Purchaser written notice of such election
before the end of Seller’s Title Election Period, Seller shall be deemed to have
elected not to attempt to cure the Purchaser Title Objections. If Seller elects
or is deemed to have elected not to attempt to cure any one or more of the
Purchaser Title Objections, such Purchaser Title Objections shall constitute
Permitted Exceptions and Purchaser shall have until the later of (i) the end of
the Study Period, or (ii) five (5) Business Days after receipt of Seller’s
written notice or the deemed election, as applicable, to determine whether to
take title to the Property subject to such matters or to terminate this
Agreement in accordance with Section 5.2. If Seller elects to use reasonable
efforts to cure any one or more of the Purchaser Title Objections, Seller shall
have until the Closing Date to complete such cure, failing which Purchaser shall
have the option of either accepting the title as it then is or terminating this
Agreement. If Purchaser elects to terminate this Agreement in accordance with
the immediately preceding sentence, (i) the Deposit (less the Independent
Contract Consideration) shall be returned to Purchaser, and (ii) except for
Purchaser’s Surviving Obligations, Seller and Purchaser shall have no further
obligations or liabilities to each other hereunder. All Seller Mortgages will be
satisfied by Seller on or prior to the Closing Date or, if not so satisfied,
shall be satisfied at Closing out of the proceeds otherwise payable to Seller.
(c)    Purchaser shall be entitled to request that the Title Company provide
such endorsements (including the deletion of the standard printed survey
exception from the Owner’s Title Insurance Policy, except for “shortages in
area”) to the Owner’s Title Insurance Policy as Purchaser may reasonably
require, provided (i) such endorsements or amendments shall be at no cost to,
and shall impose no additional liability on, Seller, (ii) Purchaser’s
obligations under this Agreement shall not be conditioned upon its ability to
obtain such endorsements and, if Purchaser is unable to obtain such
endorsements, Purchaser shall nevertheless be obligated to proceed to close the
transactions contemplated hereby without reduction of or set off against the
Purchase Price, and (iii) the Closing shall not be delayed as a result of
Purchaser’s request.
ARTICLE 5
Inspection, Audit and Financing
Section 5.1    Study Period.
(a)    During the Study Period, Purchaser, personally or through its authorized
agent or representative, shall be entitled upon reasonable advance notice to
Seller to enter upon the Property during normal business hours and shall have
the right to make such investigations, including appraisals, engineering
studies, soil tests, environmental studies and underwriting analyses, as
Purchaser deems necessary or advisable, subject to the following limitations:
(a) such access shall not violate any law or agreement to which Seller is a
party or otherwise expose Seller to a material risk of liability; (b) Purchaser
shall give Seller written notice at least one (1) Business Day before conducting
any inspections, and a representative of Seller shall have the right to be
present when

7

--------------------------------------------------------------------------------




Purchaser or its representatives conducts its or their investigations on the
Property; (c) neither Purchaser nor its representatives shall interfere with the
use, occupancy or enjoyment of the Property by Seller or its respective
employees, contractors, customers or guests; (d) neither Purchaser nor its
agents shall damage the Property or any portion thereof; (e) unless Seller
agrees otherwise, before Purchaser or its agents enter onto the Property,
Purchaser shall deliver to Seller a certificate of insurance naming Seller as an
additional insured, evidencing commercial general liability insurance (including
property damage, bodily injury and death) issued by an insurance company having
a rating of at least “A-VII” by A.M. Best Company, with limits of at least
$2,000,000 per occurrence for bodily or personal injury or death and $5,000,000
aggregate per location; (f) Purchaser shall: (i) use reasonable efforts to
perform all on-site due diligence reviews on an expeditious and efficient basis;
and (ii) indemnify, hold harmless and defend the Seller Parties against, and
hold the Seller Parties harmless for, from and against, all loss, liability,
claims, costs (including reasonable attorneys’ fees), liens and damages
resulting from or relating to the activities of Purchaser or its agents under
this paragraph; notwithstanding the foregoing, Purchaser shall not be liable for
any real or alleged diminution in value of the Seller’s property resulting from
facts obtained or discovered about the Property by Purchaser in its inspections
or for any loss, damage, cost or expense that is not the direct result of acts
by or on behalf of Purchaser or that is attributable to a pre-existing
condition; and (g) without Seller’s prior written consent, which Seller may give
or withhold in its absolute discretion, Purchaser shall not conduct any Phase II
exams, soil borings or other invasive tests on or around the Property. The
foregoing indemnification obligation shall survive the Closing or earlier
termination of this Agreement. Further, during the Study Period, Seller agrees
to make available to Purchaser, or to its duly authorized agents or
representatives, copies of all applicable books and records relating to the
Property and the operation and maintenance thereof to the extent that such
materials are in Seller’s possession or control and do not constitute Excluded
Items. Such items may be examined at all reasonable times during normal business
hours upon prior reasonable notice to Seller.
(b)    Seller and Purchaser shall use their respective good faith efforts to
mutually agree as to the form of the Guaranty prior to the expiration of the
Study Period. Upon Purchaser’s and Seller’s agreement as to the form of the
Guaranty, Seller and Purchaser shall amend this Agreement in writing, wherein
the parties shall approve the form of the Guaranty and attach the approved form
of Guaranty to said amendment as an exhibit thereto. Should Purchaser and Seller
fail to reach agreement as to the form of the Guaranty prior to the expiration
of the Study Period, either Purchaser or Seller shall have the right to
terminate this Agreement by delivering written notice to the other, in which
event the Deposit (less the Independent Contract Consideration) shall be
returned to Purchaser, and except for Purchaser’s Surviving Obligations, Seller
and Purchaser shall have no further obligations or liabilities to each other
hereunder.
Section 5.2    Right to Terminate. If, between the date of this Agreement and
the end of the Study Period, Purchaser shall, for any reason in Purchaser’s sole
discretion, determine that it does not wish to purchase the Property, Purchaser
shall be entitled to terminate this Agreement by giving written notice thereof
to Seller prior to the expiration of the Study Period, and thereupon (i) the
Deposit shall be returned to Purchaser (less the Independent Contract
Consideration), and (ii) except for Purchaser’s Surviving Obligations, Seller
and Purchaser shall have no further obligations or liabilities to each other
hereunder. If Purchaser fails to give such notice prior to the expiration of the
Study Period, it shall conclusively be deemed to have elected to waive its right
to terminate this Agreement under this Section 5.2 and shall be obligated to
purchase the Property in accordance with the terms hereof. If Purchaser
terminates this Agreement pursuant to the terms of this Section 5.2 and provides
a copy of such termination notice to the Escrow Agent and Seller, the Escrow
Agent is hereby instructed by Purchaser and Seller to automatically return the
Deposit (less the Independent

8

--------------------------------------------------------------------------------




Contract Consideration) to Purchaser, and no further action is necessary by
either party to accomplish the same.
Section 5.3    Confidentiality.
(a)    Prior to Closing, Purchaser shall hold all Confidential Information in
confidence and shall not disclose or permit the disclosure of the Confidential
Information to any Person without Seller’s prior written consent. Purchaser
further agrees that, before the Closing, Purchaser will use the Confidential
Information only for purposes of evaluating the Property in connection with its
purchase thereof in accordance with the terms of this Agreement. Prior to the
Closing, Purchaser shall not disclose the transaction contemplated hereby or the
Confidential Information to any Person, other than to such of its employees,
officers, directors, attorneys, accountants, clients, potential partners and
prospective lenders who (i) have a need to review the Confidential Information
for the purpose of advising Purchaser on the suitability of the Property for
purchase, (ii) have been informed in writing of the confidential nature of such
information and (iii) have agreed to be bound by the terms of this Agreement.
Purchaser shall ensure that all persons to whom it discloses the Confidential
Information shall keep the same confidential in accordance with the terms of
this Agreement. In any event, Purchaser shall be responsible for any breach of
this Agreement by any of its employees, officers, directors, affiliates,
attorneys, accountants, clients or advisors. Within three (3) days of written
request from Seller after termination of this Agreement, Purchaser shall deliver
to Seller all the Confidential Information which is in tangible form, including
any copies Purchaser has made and other embodiments thereof.
(b)    Notwithstanding the above terms, to the extent Purchaser is required to
disclose the Confidential Information by law, regulation or stock exchange rule
or pursuant to a subpoena, court order or other legal proceeding, Purchaser
shall notify Seller (both by telephone and in writing) within three (3) Business
Days of its knowledge of such legally required disclosure. Purchaser shall
cooperate with Seller’s counsel in any appeal or challenge to such disclosure
made by Seller. If no protective order or similar relief is obtained, Purchaser
shall (i) disclose only that portion of the Confidential Information that it is
legally obligated to disclose, (ii) exercise reasonable efforts to obtain
reliable assurances that the disclosed information will be kept confidential and
(iii) exercise reasonable efforts to provide Seller with a copy of the
information to be disclosed before the same is given to any third party. In
addition, and notwithstanding anything to the contrary in this Agreement,
Purchaser may disclose any portion of the Confidential Information that is
generally available to the public, other than any portion of the Confidential
Information that becomes available to the public as a result of a previous
disclosure by Purchaser in violation of this Agreement.
(c)    If this Agreement is terminated, (i) Purchaser shall promptly deliver to
Seller all the Confidential Information (or portions thereof requested by
Seller) which is in tangible form, including any copies Purchaser has made and
other embodiments thereof, and (ii) Purchaser shall destroy all extracts,
summaries and compilations thereof and references thereto which are in
Purchaser’s notes, documents, databases or other records (whether prepared by
Purchaser or by Seller), and in either case Purchaser will certify to the Seller
by written affidavit that it has done so.
(d)    Purchaser acknowledges that the Confidential Information is of a special,
unique, unusual, extraordinary and intellectual character and that the Seller’s
interest in the Confidential Information may be irreparably injured by
disclosure of such Confidential Information in violation of this Agreement.
Purchaser further acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of Section 5.3 of this Agreement by it and
that, in addition to all other remedies available at law or in equity, the
Seller shall be entitled to specific

9

--------------------------------------------------------------------------------




performance or injunctive or other equitable relief as a remedy for any breach
or potential breach by the Purchaser of Section 5.3 of this Agreement and
further agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy.
The provisions of this Section 5.3 shall survive the termination of this
Agreement.
Section 5.4    Reporting. In the event Purchaser’s due diligence reveals any
condition of the Property that in Purchaser’s judgment requires disclosure to
any governmental agency or authority, Purchaser shall promptly notify Seller
thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel, Purchaser is required by law to make such
disclosure, and (b) Purchaser gives Seller not less than ten (10) days prior
written notice of the proposed disclosure, together with a copy of such legal
opinion.
Section 5.5    Assumption of Contracts.
Before the end of the Study Period, Purchaser shall give notice to Seller of any
Contracts Purchaser elects to have continue after Closing (the “Continuing
Contract Notice”), and such Contracts, if assignable by Seller, shall be
assigned to and assumed by Purchaser at Closing pursuant to the Assignment and
Assumption Agreement. All Contracts as to which Purchaser does not timely give a
Continuing Contract Notice shall be terminated by Seller at no cost or liability
to Purchaser by Seller sending a termination notice to the applicable service
provider on or before the Closing Date, it being understood and agreed that the
actual effective date of the termination may not occur until after the Closing
(in which event, such Contract shall be assigned to Purchaser, but subject to
the termination notice).
Section 5.6    Property Information.
Within two (2) business days after the Effective Date, to the extent Seller has
not previously provided (or made available) same to Purchaser, Seller shall
provide (or make available to) Purchaser copies of the documents and information
more particularly described in Exhibit B attached hereto, to the extent same are
within Seller’s possession or control and pertain to the Property (collectively,
the “Property Information”). Such Property Information is being provided to
Purchaser without representations or warranties of any kind.
ARTICLE 6
Conditions Precedent, Casualty Damage or Condemnation
Section 6.1    Conditions Precedent Favoring Purchaser.
(a)    In addition to any other conditions precedent in favor of Purchaser as
may be expressly set forth elsewhere in this Agreement, Purchaser’s obligations
under this Agreement are subject to the timely fulfillment of the conditions set
forth in this Section 6.1 on or before the Closing Date, or such earlier date as
is set forth below. Each condition may be waived in whole or in part only by
written notice of such waiver from Purchaser to Seller.
(i)    Seller shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Seller
prior to or at the Closing.
(ii)    On the Closing Date, the representations of Seller set forth in
Section 7.2 shall be true, complete and accurate in all material respects,
subject to: (1) changes that:

10

--------------------------------------------------------------------------------




(y) are caused by the acts or omissions of Purchaser or its agents or
affiliates; or (z) are a result of the operation of the Property in the normal
course of business since the date hereof and in accordance with the terms of
this Agreement and do not, individually or in the aggregate, have a material
adverse effect on the value or operation of the Property; and (2) casualty or
condemnation (which shall be governed by Sections 6.3 and 6.4, respectively).
(iii)    On the Closing Date, title to the Property shall be conveyed to
Purchaser, subject only to the Permitted Exceptions.
(b)    Subject to Purchaser’s right to terminate this Agreement prior to the
expiration of the Study Period in accordance with the terms of Section 5.2,
Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any (i)
governmental or quasi-governmental approval of changes or modifications in use
or zoning, or (ii) modification of any existing land use restriction, or (iii)
consents to assignments of any service contracts or other agreements which
Purchaser requests, or (iv) endorsements to the Owner’s Title Insurance Policy,
or (v) financing for acquisition of the Property.
Section 6.2    Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this Section
6.2 on or before the Closing Date, or such earlier date as is set forth below.
Each condition may be waived in whole or part only by written notice of such
waiver from Seller to Purchaser.
(a)    Purchaser shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.
(b)    On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.
Section 6.3    Risk of Loss. In the event all or a portion of Building Four
should be damaged or destroyed by fire or other casualty prior to Closing such
that Seller’s contractor or engineer reasonably estimates that the cost to
repair the same exceeds $250,000.00 (any such casualty, a “Material Casualty”),
Purchaser may, at Purchaser’s sole option, elect to either:
(a)    terminate this Agreement and receive back the Deposit (less the
Independent Contract Consideration); or
(b)    close the transaction contemplated by this Agreement.
In the event of a fire or other casualty that is not a Material Casualty, or if
there is a Material Casualty and Purchaser elects to proceed pursuant to Section
6.3(b), (i) Purchaser shall purchase the Property in accordance with the terms
hereof (without reduction in the Purchase Price other than a credit for any
applicable deductible in Seller’s insurance policy) and (ii) Seller shall assign
to Purchaser at Closing all insurance proceeds payable on account of such damage
(net of collection costs and costs of repair reasonably incurred by Seller and
not then reimbursed). With respect to any Material Casualty, Purchaser shall be
deemed to have elected to proceed under Section 6.3(b) unless, within ten (10)
days from written notice of such Material Casualty, Purchaser provides Seller
with written notice that Purchaser elects to terminate this Agreement pursuant
to Section 6.3(a).

11

--------------------------------------------------------------------------------




Section 6.4    Condemnation. In the event that all or a material portion of the
Real Property should be condemned by right of eminent domain prior to the
Closing such that Seller’s contractor or engineer reasonably estimates that the
loss of value of the remaining Real Property exceeds $250,000.00 (any such
event, a “Material Taking”), Purchaser may, at Purchaser’s sole option, elect
either to:
(a)    terminate this Agreement and receive back the Deposit (less the
Independent Contract Consideration); or
(b)    close the transaction contemplated by this Agreement.
In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
Section 6.4(b), Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price) and Seller shall assign
to Purchaser at Closing all condemnation proceeds payable as a result of such
condemnation (net of collection costs and costs of repair reasonably incurred by
Seller and not then reimbursed). With respect to any Material Taking, Purchaser
shall be deemed to have elected to proceed under Section 6.4(b) unless, within
ten (10) days from receipt of written notice of such Material Taking, Purchaser
provides Seller with written notice that Purchaser elects to terminate this
Agreement pursuant to Section 6.4(a).
ARTICLE 7
Representations, Warranties and Covenants
Section 7.1    Purchaser’s Representations, Warranties and Covenants. Purchaser
hereby represents, warrants, covenants, and acknowledges to Seller as of the
date hereof and as of the Closing as follows:
(a)    Purchaser acknowledges that it is an experienced and sophisticated
purchaser of commercial real estate projects such as the Property and that,
prior to the end of the Study Period, it will have a full and complete
opportunity to conduct such investigations, examinations, inspections and
analyses of the Property as Purchaser, in its absolute discretion, may deem
appropriate. Purchaser further acknowledges that, except for Seller
Representations and any representations and warranties to be provided in any of
the documents listed in Section 8.2 to be provided at Closing, Purchaser has not
relied upon any statements, representations or warranties by Seller or any agent
of Seller;
(b)    Purchaser agrees that the Property shall be sold and that Purchaser shall
accept possession of the Property on the Closing Date strictly on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE,
KNOWN OR UNKNOWN” basis, with no right of set-off or reduction in the Purchase
Price, and that, except for the Seller Representations and any representations
and warranties to be provided in any of the documents listed in Section 8.2 to
be provided at Closing, such sale shall be without representation or warranty of
any kind, express or implied, including any warranty of income potential,
operating expenses, uses, merchantability or fitness for a particular purpose,
and Seller does hereby disclaim and renounce any such representation or
warranty. Purchaser specifically acknowledges that, except for the Seller
Representations, Purchaser is not relying on any representations or warranties
of any kind whatsoever, express or implied, from Seller, any other Seller Party
or any broker or other agents as to any matters concerning the Property
including: (1) the value of the Property; (2) any income to be derived from the
Property; (3) the suitability of the Property for any and all activities and
uses which Purchaser may conduct thereon, including the possibilities for
further development of the Property or construction thereon; (4) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property or any improvements thereon; (5) the manner,
quality,

12

--------------------------------------------------------------------------------




state of repair or lack of repair on the Property or any improvements thereon;
(6) the nature, quality or condition of the Property, including with respect to
water conditions, soil, geological or geotechnical condition (including soil
expansiveness, corrosivity, or stability, or seismic, hydrological, geological
and topographical conditions and configurations, including, without limitation,
any opinions or conclusions of any soils engineer(s) retained to perform
geotechnical and/or soils studies or to oversee any soils engineering aspects of
developing the Property); (7) the compliance of or by the Seller, the Property,
or its operation with any codes, laws, rules, ordinances, regulations of any
applicable governmental authority or body; (8) the manner or quality of the
construction or materials incorporated into the Property; (9) compliance with
environmental laws or land use laws, rules, regulations, orders, codes or
requirements, including, but not limited to, the Americans with Disabilities Act
of 1990, the Federal Water Pollution Control Act, the U.S. Environmental
Protection Agency regulations at 40 CFR, Part 261, the Clean Water Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act, the Toxic
Substance Control Act, and/or any rules or regulations promulgated under any of
the foregoing (as the same may be amended from time to time); (10) the presence
or absence of radon gas, methane gas, asbestos any other Hazardous Materials at,
on, under, or adjacent to the Property; (11) the conformity of any improvements
to any plans or specifications, including, without limitation, any plans and
specifications that may have been or may be provided to Purchaser; (12) the
conformity of the Property to past, current or future applicable zoning or
building requirements; (13) deficiency of any undershoring; (14) deficiency of
any drainage; (15) the fact that all or a portion of the Property may be located
on or near an earthquake fault line or in or near an earthquake or seismic
hazard zone; (16) the existence of vested land use, zoning or building
entitlements affecting the Property; (17) water rights or the availability of or
access to water; (18) the presence or suitability of any utilities or
availability thereof; (19) the completeness or accuracy of any information
provided to Purchaser by Seller or its agents; or (20) any other matter relating
to the Property or to the development, construction, operation, or sale of the
Property. Purchaser further acknowledges and agrees that, except for Seller’s
Representations, Seller is under no duty to make any affirmative disclosures or
inquiry regarding any matter which may or may not be known to Seller or any of
the other Seller Parties, and Purchaser, for itself and for its successors and
assigns, hereby expressly waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist; provided, however,
the foregoing provision shall not prevent Purchaser from relying on the Seller
Representations, subject to the limitations and conditions relating thereto set
forth in this Agreement;
(c)    Except as expressly provided below in this Section 7.1(c), Purchaser, for
Purchaser and Purchaser’s successors and assigns, hereby releases Seller and the
other Seller Parties from, and irrevocably and unconditionally waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:
(i)    any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of the Seller Parties to Purchaser or any
of Purchaser’s agents or representatives; and
(ii)    any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property, whether arising or
accruing before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including claims or liabilities relating to the presence, discovery or removal
of any Hazardous Materials in, at, under or about the Property and

13

--------------------------------------------------------------------------------




any other matters described in Section 7.1(b); provided, however, the release
and waiver set forth in this Section 7.1(c) is not intended and shall not be
construed to affect or impair any rights or remedies that Purchaser may have
against Seller as a result of a breach of any of Seller Representations or of
any covenant of Seller expressly set forth in this Agreement, subject to the
terms and limitations on Seller’s liability as set forth elsewhere in this
Agreement.
Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or as of the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, Seller shall be deemed to
have satisfied all of Seller’s obligations, covenants and liabilities in this
Agreement and in any documents executed by Seller in connection herewith other
than those obligations of Seller that, by the express terms of this Agreement,
survive the Closing (in which case such survival shall be subject to the
limitations set forth in this Agreement), and (5) Purchaser irrevocably
covenants never to commence or prosecute, or to collude with others to commence
or prosecute, against Seller or any other Seller Party any action or proceeding
based upon any claim covered by the foregoing release.
Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 7.1(b) and this Section
7.1(c) were a material factor in Sellers’ acceptance of the Purchase Price and
that Sellers are unwilling to sell the Property unless Sellers and the other
Seller Parties are expressly released as set forth in Section 7.1(b) and this
Section 7.1(c).
The releases contained in Section 7.1(b) and this Section 7.1(c) and elsewhere
in this Agreement include claims of which Purchaser is presently unaware or
which Purchaser does not presently suspect to exist, which, if known by
Purchaser, would materially affect Purchaser’s release of Seller.
Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 7.1(b) and this Section 7.1(c) shall survive the Closing;
(d)    Purchaser is a corporation duly formed, validly existing and in good
standing under the laws of Texas. This Agreement constitutes the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms;
(e)    There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder;
(f)    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to the best of Purchaser’s
knowledge, any law or any order, writ, injunction or decree of any court or
governmental authority, or (3) any agreement or instrument to which Purchaser is
a party or by which it is bound or (b) results in the creation or imposition of
any lien, charge or encumbrance upon its property pursuant to any such agreement
or instrument;
(g)    No authorization, consent, approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder;

14

--------------------------------------------------------------------------------




(h)    Purchaser is either acting as a principal in this transaction or is
acting for an investor over which Purchaser has discretionary authority in
connection with the transaction contemplated hereby; and
(i)    Purchaser is not, and will not be, a Person with whom Seller is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List.
Section 7.2    Seller’s Representations. Except as set forth in this Agreement
or any other Document, Seller warrants and represents to Purchaser as set forth
in (a) and (b) of this Section 7.2:
(a)    Representations Concerning Seller:
(i)    Seller is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and is qualified to do business
and is in good standing under the laws of the State of Texas. This Agreement
constitutes the valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its terms;
(ii)    There are no actions, suits or proceedings pending or, to the knowledge
of Seller, threatened, against or affecting Seller which, if determined
adversely to Seller, would adversely affect its ability to perform its
obligations hereunder;
(iii)    Seller has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
(iv)    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Seller, (2) to the best of Seller’s knowledge,
any law or any order, writ, injunction or decree of any court or governmental
authority, or (3) any agreement or instrument to which Seller is a party or by
which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;
(v)    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;
(vi)    Seller is not a “foreign person” as defined in Section 1445 of the Code;
(vii)    Seller is not, and will not be, a Person with whom Purchaser is
restricted from doing business with under the Anti-Terrorism Laws, including
persons and entities named on the Office of Foreign Asset Control Specially
Designated Nationals and Blocked Persons List;

15

--------------------------------------------------------------------------------




(b)    Representations Concerning the Property
(i)    To the best of Seller’s knowledge, Seller has not received any written
notice from any governmental agency requiring the correction of any condition
with respect to the Property, or any part thereof, by reason of a material
violation of any applicable federal, state, county or municipal law, code, rule
or regulation, which has not been cured or waived;
(ii)    To the best of Seller’s knowledge, Seller has not received any written
notice of any current or pending litigation against Seller that would, in the
reasonable judgment of Seller, if determined adversely to Seller, materially and
adversely affect Purchaser or the Property following Closing;
(c)    To the best of Seller’s knowledge, (a) Seller has delivered or made
available to Purchaser true and complete copies of all Contracts that are in
Seller’s possession or control and materially affect the ownership, use and
operation of the Property, and (b) such Contracts are in full force and effect;
(d)    To the best of Seller’s knowledge, except for Tenant and as otherwise
disclosed to Purchaser in writing, there are no parties in possession of any
portion of the Property as lessees, tenants at sufferance, or trespassers, and
no party has been granted any license, lease, option, right of first refusal, or
any other right relating to transfer, use or possession of the Property;
(e)    To the best of Seller’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy or under any applicable debtor relief laws
contemplated by or pending or threatened against Seller or the Property; and
(f)    Seller has not received written notice of (i) any noncompliance or
violation of Environmental Laws related to the Real Property or (ii) any
environmental lien, charge, assessment, or threatened inclusion of the Real
Property into any Super Fund designated cleanup area, or inclusion of the Real
Property into any designated environmental area by any governmental body,
entity, or agency.
Section 7.3    Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to the best of Seller’s knowledge”, or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of the Designated Seller Representative,
without independent investigation or inquiry. Purchaser acknowledges that the
Designated Seller Representative is named solely for the purpose of defining the
scope of Seller’s knowledge and not for the purpose of imposing any liability on
or creating any duties running from the Designated Seller Representative to
Purchaser and Purchaser agrees that no Designated Seller Representative shall
have any liability under this Agreement or in connection with the transactions
contemplated hereby.
Section 7.4    Notice of Breach.
(a)    To the extent that, before the expiration of the Study Period, Purchaser
obtains actual knowledge or is deemed to know that any of Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Study Period.
(b)    If after the expiration of the Study Period, but prior to the Closing,
Purchaser first obtains actual knowledge that any of the representations or
warranties made herein by Seller are

16

--------------------------------------------------------------------------------




untrue, inaccurate or incorrect in any material respect, Purchaser shall give
Seller written notice thereof within five (5) Business Days of obtaining such
actual knowledge (but, in any event, prior to the Closing). In such event,
Seller shall have the right (but not the obligation) to attempt to cure such
misrepresentation or breach and shall, at its option, be entitled to a
reasonable adjournments of the Closing (not to exceed fifteen (15) days) for the
purpose of such cure. If Seller elects (or refuses) to attempt to so cure but is
unable (or unwilling) to so cure any misrepresentation or breach of warranty,
then Purchaser, as its sole remedy for any and all such materially untrue,
inaccurate or incorrect representations or warranties, shall elect either (a) to
waive such misrepresentations or breaches of representations and warranties and
consummate the transaction contemplated hereby without any reduction of or
credit against the Purchase Price, or (b) to terminate this Agreement in its
entirety by written notice given to Seller on or prior to the Closing Date, in
which event this Agreement shall be terminated, the Deposit (less the
Independent Contract Consideration) shall be returned to Purchaser promptly
following Purchaser’s compliance with its obligations under Section 5.3(c), and,
thereafter, neither party shall have any further rights or obligations hereunder
except as provided in any section hereof that by its terms expressly provides
that it survives any termination of this Agreement; provided, however, if
Purchaser elects to terminate this Agreement pursuant to this Section 7.4(b),
and such material misrepresentation or breach of warranty is due to affirmative
actions by or behalf (and at the direction) of Seller, Seller shall reimburse
Purchaser for all of its reasonable out-of-pocket expenses including, without
limitation, its reasonable attorney fees incurred in connection with its
inspection of the Property, review of Documents and Property Information, and
any other pre-development activities related to the Property (not to exceed
$75,000.00).
ARTICLE 8
Closing
Section 8.1    Closing Date. The Closing shall take place at 10:00 a.m. on
February 10, 2015, or such earlier date agreed to in writing by Seller and
Purchaser (as applicable the “Closing Date”). Unless the parties otherwise agree
in writing, the Closing shall be conducted through a customary escrow
arrangement with the Title Company and, on or before the Closing Date, Seller
shall deliver to the Title Company the documents listed in Sections 8.2(a)-(h)
and the Purchaser shall deliver to the Title Company the documents and funds
described in Section 8.3. The other materials and documents described in Section
8.2 shall be delivered directly from Seller to Purchaser (or Purchaser’s
property manager) on or before the Closing Date.
Section 8.2    Seller’s Deliveries. At the Closing, Seller shall execute and
deliver or cause to be executed and delivered (e.g., Guarantor’s execution and
delivery of the Guaranty) to Purchaser, at Seller’s sole expense, each of the
following items, each acknowledged to the extent appropriate:
(a)    The Deed;
(b)    The Bill of Sale;
(c)    The Assignment and Assumption Agreement;
(d)    A non-foreign person affidavit sworn to by Seller as required by Section
1445 of the Code;
(e)    A certificate updating the Seller Representations substantially in the
form of Exhibit G;

17

--------------------------------------------------------------------------------




(f)    Such evidence or documents as may be reasonably required by the Title
Company relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; and (iii) the status and capacity of Seller and the authority of the
Person or Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property;
(g)    A Closing Statement;
(h)    A counterpart of the Guaranty; and
(i)    A counterpart of the Lease.
Section 8.3    Purchaser’s Deliveries. At the Closing, Purchaser shall execute
and deliver to Seller the following items:
(a)    Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit, and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses;
(b)    Originals of the Assignment and Assumption Agreement and the Closing
Statement;
(c)    A counterpart of the Lease; and
(d)    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property.
Section 8.4    Costs and Prorations.
(a)    General. Real estate taxes and assessments allocable to the payment
period that includes the Closing Date, personal property taxes, if any, and all
other items of income and expense with respect to the Property shall be prorated
between Seller and Purchaser as of the Closing Date in accordance with this
Section 8.4. Except as otherwise provided in this Section 8.4, income and
expenses shall be prorated on an accrual basis. All apportionments and
prorations made hereunder shall be made based on the number of days of ownership
of the Property in the period applicable to the apportionment, with Purchaser
entitled to income and responsible for expenses for the Closing Date. Prorations
of annual payments will be made based on the number of days of ownership in the
applicable annual period.
(b)    Taxes. All real estate taxes and/or assessments assessed against the Real
Property, including, but not limited to, real estate taxes and/or assessments
assessed by Montgomery County, Texas, The Woodlands Township, the Woodlands Road
Utility District, the Montgomery County Hospital District, the Conroe
Independent School District, and Lone Star College shall be prorated between
Seller and Purchaser on an accrual basis based upon the actual current tax bill.
If the most recent tax bill received by Seller before the Closing Date is not
the actual current tax bill, then Seller and Purchaser shall initially prorate
the taxes at the Closing by applying 100% of the tax rate for the period covered
by the most current available tax bill to the latest assessed valuation, and
shall reprorate the taxes retroactively when the actual current tax bill is then
available; provided, however, in no event shall Seller be charged with or
responsible for any increase in real estate taxes resulting from the sale of the
Property to Purchaser or from any improvements made on or after the

18

--------------------------------------------------------------------------------




Closing. All real estate taxes accruing before the Closing Date shall be the
obligation of Seller and all such taxes accruing on and after the Closing Date
shall be the obligation of Purchaser. Any refunds of real estate taxes made
after the Closing shall first be applied to the unreimbursed third-party costs
incurred by Seller or Purchaser in obtaining the refund, and the balance, if
any, shall be paid to Seller (for the period prior to the Closing Date) and to
Purchaser (for the period commencing on and after the Closing Date). If any
proceeding to determine the assessed value of the Real Property or the real
estate taxes payable with respect to the Real Property has been commenced before
the Effective Date and shall be continuing as of the Closing Date, Seller shall
be authorized to continue to prosecute such proceeding and shall be entitled to
any abatement proceeds therefrom allocable to any period before the Closing
Date, and Purchaser agrees to cooperate as reasonably requested with Seller and
to execute any and all documents reasonably requested by Seller in furtherance
of the foregoing.
(c)    Assessment Installments. If there are special assessments pending against
the Property, Seller shall pay any installments of such special assessments that
are due and payable prior to the Closing and Purchaser shall pay all
installments of such special assessments on or after the Closing; provided,
however, Seller shall not be required to pay any installments of special
assessments that relate to projects that have not been completed as of the
Effective Date.
(d)    Utilities. Final readings and final billings for utilities will be made
if possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within thirty (30) days after Closing. Utility Deposits, plus any interest on
the Utility Deposits to which Seller is or will be entitled that are held by the
provider of the utilities and which are freely transferable to Purchaser, shall
at the election of Seller be assigned by Seller to Purchaser and Purchaser shall
pay Seller the full amount thereof at Closing. Seller shall retain the right to
obtain a refund of any Utility Deposits which are not required to be assigned to
Purchaser, and Purchaser will cooperate with Seller as reasonably requested in
obtaining any refund.
(e)    Assigned Contracts. Prepaid charges, payments and accrued charges under
any Contracts assigned to Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser.
(f)    Closing Statement. Purchaser and Seller shall cooperate to produce prior
to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party; provided, however, the provisions of this paragraph shall survive the
Closing for one (1) year and after such date neither Seller nor Purchaser shall
have any further rights or obligations under this Section 8.4.
(g)    Closing Costs. At Closing, Seller shall pay the base premium for the
Owner’s Title Insurance Policy, the cost of procuring the Survey (not to exceed
an amount equal to $5,000.00) and one-half of the Title Company’s customary
escrow and closing fees. Purchaser shall pay all costs associated with its due
diligence, including the cost of appraisals, surveys (except as set forth
herein), architectural, engineering, credit and environmental reports, all title
insurance premiums and costs other than the base premium paid by Seller as
provided for above, the recording fees and one-half of

19

--------------------------------------------------------------------------------




the Title Company’s customary escrow and closing fees. Purchaser and Seller
shall each pay their own legal fees related to the preparation of this Agreement
and all documents required to settle the transaction contemplated hereby. All
other customary purchase and sale closing costs shall be paid by Seller or
Purchaser in accordance with the custom in the jurisdiction where the Property
is located.
Section 8.5    Possession. Possession of the Property shall be delivered to
Purchaser by Seller at the Closing, subject only to the rights of Seller under
the Lease, the rights arising under any Contracts to be assigned to Purchaser in
accordance with Section 5.5, and the Permitted Exceptions.
ARTICLE 9
Real Estate Commission
Section 9.1    Commissions. If and only if, this transaction is closed, Seller
shall pay to HFF (the “Seller Broker”) a sales commission pursuant to a separate
commission agreement between Seller and the Seller Broker. If this transaction
fails to close for any reason, including the default of either party, no
commission shall be deemed to have been earned by or payable to the Seller
Broker. Each of the parties represents to each other that it has not retained or
used the services of a broker or agent in connection with this transaction other
than the Seller Broker. Each party agrees to indemnify and hold the other
harmless from any claims of any other brokers or agents for fees or commissions
arising out of this transaction attributable to a breach by such party of its
representation in the immediately preceding sentence.
ARTICLE 10
Termination and Default
Section 10.1    Termination without Default. If the sale of the Property is not
consummated because of the failure of any condition precedent to Purchaser’s
obligations expressly set forth in this Agreement or for any other reason except
a default by Purchaser in its obligation to purchase the Property in accordance
with the provisions of this Agreement, and provided that Purchaser has performed
or tendered performance of all of its material obligations under this Agreement,
the Deposit (less the Independent Contract Consideration) shall be returned to
Purchaser promptly following Purchaser’s compliance with its obligations under
Section 5.3(c).
Section 10.2    Purchaser’s Default. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with the terms of this Agreement after Seller has
performed or tendered performance of all of its material obligations in
accordance with this Agreement, then: (a) this Agreement shall terminate; (b)
the Deposit shall be paid to and retained by Seller as liquidated damages; and
(c) except for Purchaser’s Surviving Obligations, Seller and Purchaser shall
have no further obligations to each other. PURCHASER AND SELLER ACKNOWLEDGE THAT
THE DAMAGES TO SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY PURCHASER
WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT
WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT
SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF
THIS AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY
ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH.
This Section 10.2 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the obligations
of Purchaser pursuant to Sections 5.1, 5.3, 9.1, 11.8 or 11.18 of this
Agreement.

20

--------------------------------------------------------------------------------




Section 10.3    Seller’s Default. If Purchaser shall have performed or tendered
performance of all of its material obligations under this Agreement, and the
sale contemplated hereby is not consummated because of a default by Seller in
its obligation to sell the Property in accordance with the terms of this
Agreement, then, Purchaser may, as its sole and exclusive remedy at law or in
equity: (a) terminate this Agreement by giving written notice thereof to Seller,
in which event the Deposit will be returned to Purchaser promptly following
Purchaser’s compliance with its obligations under Section 5.3(c), in which event
Seller shall reimburse Purchaser for all of its reasonable out-of-pocket
expenses (not to exceed $75,000.00) incurred in connection with its inspection
of the Property, review of Documents and Property Information, and any other
pre-development activities related to the Property, including, without
limitation, its reasonable attorney fees, and, after the return to Purchaser of
the Deposit and the reimbursement of the foregoing expenses, neither Seller nor
Purchaser will have any further duties or obligations to the other hereunder
except for Purchaser’s Surviving Obligations; (b) waive such default and
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement; or (c) specifically enforce this Agreement. Purchaser hereby
irrevocably waives any other right or remedy for such default. As a condition
precedent to Purchaser exercising any right to bring an action for specific
performance as the result of Seller’s default hereunder, Purchaser must commence
such action within sixty (60) days after the occurrence of such default.
Purchaser agrees that its failure timely to commence such an action for specific
performance within such sixty (60) day period shall be deemed a waiver by it of
its right to commence such an action.
Section 10.4    Breach of Representations. Seller and Purchaser agree that,
following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof;
provided, however, (i) the total liability of Seller for all such breaches and
any matters relating thereto shall not, in the aggregate, exceed the Post
Closing Claim Cap; (ii) such representations and warranties are personal to
Seller and Purchaser and may not be assigned to or enforced by any other Person,
other than to an assignee of Purchaser in accordance with Section 11.3; and
(iii) the representations and warranties of Seller set forth in this Agreement
or in any document or certificate delivered by Seller in connection herewith
shall survive the Closing for a period of one hundred eighty (180) days;
provided, however, no claim with respect to such representations and warranties
of Seller shall be valid or enforceable, at law or in equity, unless written
notice containing a description of the specific nature of such claim shall have
been given by Purchaser to Seller prior to the expiration of said one hundred
eighty (180) day period and an action shall have been commenced by Purchaser
against Seller within two (2) years of Closing. Notwithstanding the foregoing,
however, if the Closing occurs, Purchaser hereby expressly waives, relinquishes
and releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Purchaser
may incur, or to rescind this Agreement and the transactions contemplated
hereby, as the result of any of Seller’s representations or warranties in this
Agreement or any document executed by Seller in connection herewith being
untrue, inaccurate or incorrect if Purchaser knew or is deemed to know that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing. Purchaser further agrees that, following the Closing, no claim may
or shall be made for any alleged breach of any representations or warranties
made by Seller under or relating to this Agreement unless the amount of such
claim or claims, individually or in the aggregate, exceeds Fifty Thousand
Dollars ($50,000.00) (at which point, subject to the above provisions, Seller
shall be liable for all such damages caused thereby relating back to the first
dollar of loss).
ARTICLE 11
Miscellaneous
Section 11.1    Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions,

21

--------------------------------------------------------------------------------




understandings or agreements between the parties. All Exhibits and Schedules
attached hereto are a part of this Agreement and are incorporated herein by
reference.
Section 11.2    Binding On Successors and Assigns. Subject to Section 11.3, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
Section 11.3    Assignment by Purchaser. Without the prior written consent of
Seller, Purchaser shall not, directly or indirectly, assign this Agreement or
any of its rights hereunder. Any attempted assignment in violation hereof shall,
at the election of Seller, be of no force or effect and shall constitute a
default by Purchaser. Notwithstanding the foregoing, Purchaser may assign its
rights under this Agreement subject to the following conditions: (a) the
assignment must be to an Affiliate; (b) such assignee must assume all of
Purchaser’s obligations hereunder in a manner reasonably acceptable to Seller
and become jointly and severally liable with Purchaser for all such obligations;
and (c) at least two (2) Business Days prior to the proposed assignment,
Purchaser shall provide Seller with notice thereof and evidence that the
foregoing conditions are satisfied. For purposes of this Section 11.3, the term
“Affiliate” shall mean: (i) an entity that controls, is controlled by, or is
under common control with Griffin Partners, Inc., (ii) any partnership in which
Purchaser or an entity controlled by Griffin Partners, Inc. is the general
partner, (iii) any fund or entity sponsored by Purchaser, or (iv) any entity
that retains Purchaser or a company affiliated with Purchaser to manage the
Property.
Section 11.4    Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.
Section 11.5    Governing Law.
(a)    This Agreement shall be construed and the rights and obligations of
Seller and Purchaser hereunder determined in accordance with the internal laws
of the State of Texas without regard to the principles of choice of law or
conflicts of law.
(b)    In recognition of the benefits of having any disputes with respect to
this Agreement resolved by an experienced and expert person, Seller and
Purchaser hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.
Section 11.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
Section 11.7    Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be sent by:
(i) by United States Postal Service, certified mail, return receipt requested,
(ii) by any nationally known overnight delivery service for next day delivery or
(iii) delivered in

22

--------------------------------------------------------------------------------




person. All notices shall be deemed to have been given upon receipt. All notices
shall be addressed to the parties at the addresses below:
To Seller:
Lex-Gen Woodlands, L.P.

Attention: Jim Tessmer
8800 Technology Forest Place
The Woodlands, Texas 77381
Telephone: (281) 863-3121
E-mail: jtessmer@lexpharma.com
With a copy to:
Andrews Kurth LLP

Attention: Chris Boehler
600 Travis, Suite 4200
Houston, Texas 77002
Telecopy: (713) 238-7275
Telephone: (713) 220-4421
E-mail: chrisboehler@andrewskurth.com
To Purchaser:
Griffin Partners, Inc.

Attention: Andrew Montgomery
1177 West Loop South, Suite 1750
Houston, Texas 77027
Telephone: (713) 439-5327
E-mail: amontgomery@griffinpartners.com
With a copy to:
Gardere Wynne Sewell LLP

Attention: Robert W. Bramlette
1000 Louisiana, Suite 3400
Houston, Texas 77002
Telephone: (713) 276-5718
E-mail: rbramlette@gardere.com


Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
Section 11.8    Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.
Section 11.9    IRS Real Estate Sales Reporting. Purchaser and Seller hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to Section
6045(e) of the Code and shall prepare and file all informational returns,
including IRS Form 1099 S, and shall otherwise comply with the provisions of
Section 6045(e) of the Code.

23

--------------------------------------------------------------------------------




Section 11.10    Time Periods. Any reference in this Agreement to the time for
the performance of obligations or elapsed time shall mean consecutive calendar
days, months, or years, as applicable. In the event the time for performance of
any obligation hereunder expires on a day that is not a Business Day, the time
for performance shall be extended to the next Business Day.
Section 11.11    Modification of Agreement. No modification of this Agreement
shall be deemed effective unless in writing and signed by both Seller and
Purchaser.
Section 11.12    Further Instruments. Each party, promptly upon the request of
the other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
Section 11.13    Descriptive Headings; Word Meaning. The descriptive headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
Section 11.14    Time of the Essence. Time is of the essence of this Agreement
and all covenants and deadlines hereunder. Without limiting the foregoing,
Purchaser and Seller hereby confirm their intention and agreement that time
shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the essence with
respect to a particular date or time period, or any modification or extension
thereof, which is provided under this Agreement.
Section 11.15    Section 1031 Exchange. In the event that Purchaser elects to
purchase the Property as part of a like kind exchange pursuant to Section 1031
of the Code (including, without limitation, a Section 1031 exchange involving
tenancy in common interests), Seller agrees to cooperate as reasonably requested
with Purchaser in connection therewith and to execute and deliver all documents
which reasonably may be required to effectuate such exchange as a qualified
transaction pursuant to Section 1031 of the Code; provided, however, (a) the
Closing shall not be delayed; (b) Seller incurs no additional cost or liability
in connection with the like-kind exchange; (c) Purchaser pays all costs
associated with the like-kind exchange; (d) Seller is not obligated to take
title to any other property; (e) Purchaser’s obligations under this Agreement
are not in any way conditioned upon its ability to accomplish any like-kind
exchange and in no event shall any actual or proposed like-kind exchange limit
or affect Purchaser’s obligations or liabilities under this Agreement; and (f)
Purchaser shall be solely responsible for, and shall indemnify, defend and hold
the Seller harmless from, all liabilities, costs and expenses relating to any
actual or proposed like-kind exchange. The indemnification provision set forth
above shall survive the Closing or termination of this Agreement.
Section 11.16    Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily

24

--------------------------------------------------------------------------------




by counsel for one of the parties, it being recognized that both Purchaser and
Seller have contributed substantially and materially to the preparation of this
Agreement.
Section 11.17    Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject to any additional limitations on
Seller’s liability set forth elsewhere in this Agreement: (a) Purchaser’s
recourse against Seller under this Agreement or any agreement, document,
certificate or instrument delivered by Seller hereunder, or under any law, rule
or regulation relating to the Property, shall be limited to Seller’s interest in
the Property (or, following the Closing, to the net proceeds of the sale of the
Property actually received by Seller); and (b) in no event shall any of the
Seller Parties have any personal liability hereunder or otherwise. The
acceptance of the Deed shall constitute full performance of all of Seller’s
obligations hereunder other than those obligations of Seller, if any, that by
the express terms hereof are to survive the Closing or any Seller obligations
contained in those documents listed in Section 8.2 to be delivered at Closing.
Section 11.18    Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.
Section 11.19    No Recording. The provisions hereof shall not constitute a lien
on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records; provided, however, this provision shall not prohibit Purchaser from
filing a notice of lis pendens in the real property records and/or a copy of
this Agreement with any court in which Purchaser brings an action for specific
performance in accordance with Section 10.4. If Purchaser breaches the foregoing
provision, this Agreement shall, at Seller’s election, terminate, and Seller
shall retain the Deposit in accordance with Section 10.2. Purchaser hereby
acknowledges that in the event of any recording or filing of this Agreement in
violation of this Section 11.19, Seller shall have the right to unilaterally
execute and record such documents and perform such other acts as may be
necessary to terminate any such recording or filing if Seller in good faith
believes Purchaser violated this Section 11.19.
Section 11.20    No Implied Agreement. Neither Seller nor Purchaser shall have
any obligations in connection with the transaction contemplated by this
Agreement unless both Seller and Purchaser, each acting in its sole discretion,
elects to execute and deliver this Agreement to the other party. No
correspondence, course of dealing or submission of drafts or final versions of
this Agreement between Seller and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Seller or Purchaser shall arise unless
and until this Agreement is fully executed by both Seller and Purchaser. Once
executed and delivered by Seller and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.
Section 11.21    Electronically Transmitted Signatures. Signatures to this
Agreement, any amendment hereof and any notice given hereunder, transmitted
electronically submitted (whether by telecopy or email) shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an

25

--------------------------------------------------------------------------------




executed original of this Agreement (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement (or any amendment hereto), it being expressly
agreed that each party to this Agreement shall be bound by its own
electronically submitted signature (whether by email or facsimile) and shall
accept the electronically submitted signature (whether by email or facsimile) of
the other party to this Agreement.
Section 11.22    Press Releases. Any release to the public of information with
respect to the matters set forth in this Agreement will be made only in the form
approved by Purchaser and Seller and their respective counsel (and this shall
include any press release by Seller’s Broker); provided, however, Seller shall
have the right to release such information to the public to the extent required
by applicable law (e.g., disclosures required to comply with securities laws).
The provisions of this Section 11.22 shall survive the Closing or earlier
termination of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW]



26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the date first written above.
SELLER:
 
 
 
 
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
 
 
 
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



PURCHASER:
 
 
GRIFFIN PARTNERS, INC., a Texas corporation
 
 
By:
 
Name:
 
Title:
 






27

--------------------------------------------------------------------------------




RECEIPT BY THE ESCROW AGENT
This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this ____ day of ____________, 201____ and by execution
hereof, Escrow Agent hereby covenants and agrees to be bound by the terms of
this Agreement that are applicable to it.
ESCROW AGENT


 
 
STEWART TITLE COMPANY - COMMERCIAL
 
 
By:
 
Name:
 
Title:
 




28

--------------------------------------------------------------------------------






[exhibitapage1.jpg]

A-1

--------------------------------------------------------------------------------






[exhibitapage2.jpg]

A-2

--------------------------------------------------------------------------------








[exhibitapage4.jpg]

A-3

--------------------------------------------------------------------------------




[exhibitapage3.jpg]

A-4

--------------------------------------------------------------------------------




EXHIBIT B
PROPERTY INFORMATION
1.
All instruments, documents and other writing, evidencing, securing or pertaining
to any notes and/or liens or other indebtedness related or pertaining to the
Property, which Seller does not intend to be released at Closing;

2.
All service, maintenance, management or other contracts relating to the
operation of the Property;

3.
All licenses and permits with respect to the ownership and operation of the
Property, including but not limited to, building permits and certificates of
occupancy;

4.
The as-built plans and specifications with respect to the Improvements or any
part thereof;

5.
A current inventory of all tangible personal property and fixtures owned by
Seller or any affiliate of Seller and located on, attached to or used or
purchased for use in connection with the operation of the Property;

6.
All warranties and guaranties relating to the Property, or any part thereof, or
to the tangible personal property and fixtures owned by Seller or any affiliate
of Seller and located on, attached to or used or purchased for use in connection
with the operation of Property;

7.
The written results of any inspections, appraisals, studies or test conducted
with respect to the Property within the past nine months; and

8.
Operating statements available for the Property for the two (2) most recent
completed fiscal years.




B-1

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF DEED
SPECIAL WARRANTY DEED
THE STATE OF TEXAS        §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF MONTGOMERY    §
THAT LEX-GEN WOODLANDS, L.P., a Delaware limited partnership (“Grantor”), for
and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration paid in cash to Grantor by the Grantee herein
named, has GRANTED, BARGAINED, SOLD and CONVEYED, and by these: presents does
GRANT, BARGAIN, SELL and CONVEY unto [[_________________________________]], a
[[________________________]] (“Grantee”), whose mailing address is
[[_______________________________]], that certain real property situated in the
County of Montgomery, Texas, more particularly described on Exhibit A attached
hereto and made a part hereof for all purposes (“Property”).
TO HAVE AND TO HOLD the Property and all improvements thereon, together with all
and singular the rights and appurtenances thereto and in any wise belonging unto
the said Grantee, its legal representatives, successors and assigns, forever;
and Grantor does hereby bind itself, its legal representatives and successors,
to Warrant and Forever Defend all and singular the Property, unto the said
Grantee, its legal representatives, successors and assigns, against every person
whomsoever, lawfully claiming or to claim the same, or any part thereof by,
through or under Grantor, but not otherwise.
This conveyance is made and delivered subject to those matters of title set
forth on Exhibit B attached hereto and incorporated herein by reference, but
only to the extent the same, in fact, do exist and are applicable to the
Property.
Grantee, by its acceptance hereof, assumes liability for the payment of all ad
valorem taxes and assessments for the Property for the calendar year of the date
of this Special Warranty Deed and for all subsequent years.
[SIGNATURE PAGE FOLLOWS]

C-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on the
______ day of _________________, 201__.
GRANTOR:
 
 
 
 
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
 
 
 
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







THE STATE OF TEXAS        §
§
COUNTY OF MONTGOMERY    §


This instrument was acknowledged before me on ___________, 201____, by
_____________________, __________________________ of Lex-Gen Woodlands GP, LLC,
a Delaware limited liability company, sole general partner of Lex-Gen Woodlands,
L.P., a Delaware limited partnership, on behalf of said limited partnership.
 
Notary Public in and for the


State of
 



Mailing Address of Beneficiary:
 
 
Attention:
 
 
 
 
 





After Recording Return To:
 
 
Attention:
 
 
 
 
 






C-2

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BILL OF SALE AND GENERAL ASSIGNMENT
KNOW ALL PEOPLE BY THESE PRESENTS, that LEX-GEN WOODLANDS, L.P., with an address
at 8800 Technology Forest Place, The Woodlands, Texas 77381 (“Seller”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of
the United States, and other good and valuable consideration to Seller in hand
paid, at or before the delivery of these presents, by [[ _____________
_______________]] whose post office address is [[_____________________________]]
(“Purchaser”), the receipt and sufficiency of which is hereby acknowledged, has
bargained and sold, and by these presents does grant, bargain, sell, convey, set
over, transfer, assign and deliver unto the Purchaser, its successors and
assigns, the following:
(a)    All of Seller’s right, title and interest in and to all fixtures,
equipment and articles of personal property attached to or located on and used
by Seller in connection with the operation of the parcel of land described in
Exhibit A attached hereto (the “Land”) and the buildings and improvements
erected thereon (collectively, the “Premises”), but expressly excluding the
personal property identified in Exhibit B attached hereto (the “Personalty”);
(b)    All of Seller’s right, title and interest in and to all those permits,
licenses, certificates, approvals, authorizations, variances and consents
(including any and all presently pending applications therefor) affecting the
Premises issued to Seller or to its predecessors in interest in the Premises as
holder, claimant, licensee, permitee, successor in interest, applicant and/or
owner or lessor of the Premises, by any and all federal, state, county,
municipal and local governments, and all departments, commissions, boards,
bureaus and offices thereof, having or claiming jurisdiction over the Premises,
whether or not the same may presently be in full force and effect, all to the
extent that Seller may lawfully transfer the same to Purchaser;
(c)    All of Seller’s right, title and interest in and to all unexpired
warranties and guaranties affecting the Premises and/or the Personalty, all to
the extent that Seller may lawfully transfer the same to Purchaser (it being
agreed that nothing in this Section (c) shall be construed to affect Seller’s
rights under such warranties and guaranties with respect to periods prior to the
date hereof); and
(d)    All of Seller’s right, title and interest in and to all surveys,
architectural and/or engineering renderings, and plans and specifications
relating in any way to development and/or use of the Premises.
Notwithstanding anything herein to the contrary, furniture, trade fixtures,
cubicles/work stations, computers and scientific equipment located or situated
on and used in connection with the operation of the Improvements are not
included in this Bill of Sale and General Assignment.
To have and to hold the same unto Purchaser, its successors and assigns forever.
This Bill of Sale and General Assignment is made without any warranties, express
or implied, except for those representations and warranties, if any, expressly
set forth in the Agreement, all of which are subject to the limitations set
forth in the Agreement.

D-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Bill of Sale and General Assignment has been duly
signed and sealed by the Seller as of the _____ day of ___________, 201__.
SELLER:
 
 
 
 
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
 
 
 
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 


D-2

--------------------------------------------------------------------------------




EXHIBIT A
(to Bill of Sale and General Assignment)
PROPERTY DESCRIPTION



D-3

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
[[________________, 201__]] by and between LEX-GEN WOODLANDS, L.P. (“Assignor”),
and [[_____________________________]] (“Assignee”).
Background:
Assignor has this day conveyed to the Assignee the property located in The
Woodlands, Montgomery County, Texas, more particularly described in Exhibit A
hereto (the “Premises”) and, in connection with the conveyance of the Premises,
Assignor and Assignee intend that Assignor’s right, title, interests, powers,
and privileges in and under all matters stated herein be assigned and
transferred to Assignee.
Agreement:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts, if any,
listed in Exhibit B attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto. Assignor agrees to indemnify, defend and hold
Assignee harmless with respect to all liabilities and obligations of Assignor
under the Contracts arising or accruing prior to the date hereof. Assignee
hereby assumes all liabilities and obligations of Assignor under the Contracts
arising or accruing from and after the date hereof and agrees to indemnify,
defend and hold Assignor harmless with respect thereto.
2.    Successors and Assigns. This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
3.    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Texas.
4.    No Representations. This assignment is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Real Estate Purchase and Sale Agreement
between Assignor and [[_____________________________]] dated as of
[[_____________, 201__]] (the “Agreement”), all of which are subject to the
limitations set forth in the Agreement.

E-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.
ASSIGNOR:
 
 
 
 
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
 
 
 
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



ASSIGNEE:
 
 
[[
 
 
 
]], a
[[
 
 
 
]]
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 




E-2

--------------------------------------------------------------------------------




EXHIBIT A
(to Assignment and Assumption Agreement)
PROPERTY DESCRIPTION

E-3

--------------------------------------------------------------------------------




EXHIBIT B
Assigned Contracts
(to Assignment and Assumption Agreement)
[List any Contracts assigned to Purchaser in accordance with Section 5.5]



E-4

--------------------------------------------------------------------------------




EXHIBIT F
GENERAL TERMS OF LEASE AGREEMENT
Leased Premises:
All of the third (3rd) floor, consisting of 40,000 rentable square feet in
Building Four, provided Tenant shall have the option, exercisable at or prior to
Closing, to occupy all or a portion of Building One, Building Two, or Building
Five (the “Leased Premises”).

Term:
A period commencing on the Closing Date and expiring at 11:59 PM on June 30,
2015, provided Seller shall have the right to terminate the Lease as to all or a
portion of the Leased Premises prior to such expiration date by delivering not
less than thirty (30) days prior written notice to Purchaser.

Rent:
$0

Costs:
During the Term, Seller shall pay all costs associated with Seller’s occupancy
of the Leased Premises as well as all ongoing standard operating costs
associated with Building Four, and, if Seller elects to occupy Building One,
Building Two, or Building Five, the costs applicable to such building or
buildings. Operating costs shall include taxes and landlord’s insurance costs.

Security:
Seller shall have the right to continue to use the lobby of Building Four for
security.

Liquidated
Damages:
If Tenant fails to deliver possession of the Leased Premises to Purchaser on or
prior to 11:59 PM on June 30, 2015 (such date to be extended on a day for day
basis due to (i) events of force majeure and/or (ii) any delay of the Closing
Date beyond February 10, 2015, that was not caused by Seller), Tenant shall
incur liquidated damages payable to Purchaser on a per diem basis according to
the following schedule:

    
July 1, 2015 - July 10, 2015:        $25,000.00 per day
July 11, 2015 - July 20, 2015:        $50,000.00 per day
July 21, 2015 - July 31, 2015:        $75,000.00 per day
    
Such liquidated damages shall be due to Purchaser immediately following the day
such liquidated damages accrue.


Right of Lockout:
If Tenant has not delivered possession of the Leased Premises to Purchaser prior
to August 1, 2015, Purchaser shall have the right to lock Tenant out of the
Leased Premises without any notice to Tenant. Upon such lockout, Tenant agrees
and acknowledges that Purchaser has the immediate legal right to possession of
the Leased Premises, Tenant shall have no further right to possess any portion
of the Leased Premises, and Purchaser shall have the right to move and relocate
Tenant’s property located on the Premises at Tenant’s reasonable expense.
Purchaser and Tenant hereby agree and acknowledge that the terms of the Lease
shall supersede Section 93.002 of the Texas Property Code.




F-1

--------------------------------------------------------------------------------






EXHIBIT G
REPRESENTATION CERTIFICATE
The undersigned, as Seller under a Real Estate Purchase and Sale Agreement
(“Purchase Agreement”) dated as of [[_________________, 201__]] between LEX-GEN
WOODLANDS, L.P. (“Seller”) and [[____________________]] (“Purchaser”), does
hereby certify to Purchaser as follows:
Except as otherwise disclosed in writing to Purchaser, the representations and
warranties set forth in Section 7.2 of the Purchase Agreement are hereby
reaffirmed as of the date hereof.
Seller’s liability hereunder shall be subject to the limitations set forth in
the Purchase Agreement.
Dated as of this ____ day of ____________, 201__.
SELLER:
 
 
 
 
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
 
 
 
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




G-1